 
Exhibit 10.12
 
PINNACLE SYSTEMS, INC.
 
1996 SUPPLEMENTAL STOCK OPTION PLAN
(As amended August 2002)
 
1.  Purposes of the Plan.    The purposes of this Supplemental Stock Option Plan
are:
 

 
•
to attract and retain the best available personnel for positions of substantial
responsibility,

 

 
•
to provide additional incentive to Employees and Consultants, and

 

 
•
to promote the success of the Company’s business.

 
Options granted under the Plan will be Nonstatutory Stock Options.
 
2.  Definitions.    As used herein, the following definitions shall apply:
 
(a)  “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b)  “Applicable Laws” means the requirements relating to the administration of
stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are, or will be, granted under the Plan.
 
(c)  “Board” means the Board of Directors of the Company.
 
(d)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)  “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
(f)  “Common Stock” means the Common Stock of the Company.
 
(g)  “Company” means Pinnacle Systems, Inc., a California corporation.
 
(h)  “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
 
(i)  “Director” means a member of the Board.
 
(j)  “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
(k)  “Employee” means any person, excluding Officers, employed by the Company or
any Parent or Subsidiary of the Company. A Service Provider shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.
 
(l)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 
(m)  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(ii)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
 
(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(n)  “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option grant. The Notice of Grant is part
of the Option Agreement.
 
(o)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(p)  “Option” means a nonstatutory stock option granted pursuant to the Plan,
that is not intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
 
(q)  “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.
 
(r)  “Option Exchange Program” means a program whereby outstanding options are
surrendered in exchange for options with a lower exercise price.
 
(s)  “Optioned Stock” means the Common Stock subject to an Option.
 
(t)  “Optionee” means the holder of an outstanding Option granted under the
Plan.
 
(u)  “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(v)  “Plan” means this 1996 Supplemental Stock Option Plan.
 
(w)  “Service Provider” means an Employee or Consultant who is not also a
Director or Officer.
 
(x)  “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.



2



--------------------------------------------------------------------------------

 
(y) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3.  Stock Subject to the Plan.    Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 15,400,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.
 
If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).
 
4.  Administration of the Plan.
 
(a)  The Plan shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.
 
(b)  Powers of the Administrator.    Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i)  to determine the Fair Market Value of the Common Stock;
 
(ii)  to select the Service Providers to whom Options may be granted hereunder;
 
(iii)  to determine whether and to what extent Options are granted hereunder;
 
(iv)  to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;
 
(v)  to approve forms of agreement for use under the Plan;
 
(vi)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Option or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;
 
(vii)  to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined since the date the Option was granted;
 
(viii)  to institute an Option Exchange Program;
 
(ix)  to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
(x)  to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;



3



--------------------------------------------------------------------------------

 
(xi)  to modify or amend each Option (subject to Section 14(b) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
(xii)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or previously granted by
the Administrator;
 
(xiii)  to determine the terms and restrictions applicable to Options;
 
(xiv)  to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and
 
(xv)  to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)  Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.
 
5.  Eligibility.    Options may be granted to Service Providers other than
Officers (except as set forth herein) and Directors. Officers shall not be
eligible to receive Options under this Plan; provided, however, that Options may
be granted to an Officer not previously employed by the Company, as an
inducement essential to the individual’s entering into an employment contract
with the Company.
 
6.  Limitation.    Neither the Plan nor any Option shall confer upon an Optionee
any right with respect to continuing the Optionee’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
 
7.  Term of Plan.    The Plan shall become effective upon its adoption by the
Board. It shall continue in effect for ten (10) years, unless sooner terminated
under Section 14 of the Plan.
 
8.  Term of Option.    The term of each Option shall be stated in the Option
Agreement.
 
9.  Option Exercise Price and Consideration.
 
(a)  Exercise Price.    The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator.
 
(b)  Waiting Period and Exercise Dates.    At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.
 
(c)  Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of:
 
(i)  cash;



4



--------------------------------------------------------------------------------

 
(ii)  check;
 
(iii)  promissory note;
 
(iv)  other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;
 
(v)  consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(vi)  a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vii)  such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or
 
(viii)  any combination of the foregoing methods of payment.
 
10.  Exercise of Option.
 
(a)  Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. An Option may not be exercised for a fraction of a
Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b)  Termination of Relationship as a Service Provider.    If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death or Disability,
the Optionee may exercise his or her Option, but only within such period of time
as is specified in the Option Agreement, and only to the extent that the Option
is vested on the date of termination (but in no event later than the expiration
of the term of such Option as set forth in the Option Agreement). In the absence
of a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination. If, on the date of
termination,



5



--------------------------------------------------------------------------------

the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
 
(c)  Disability of Optionee.    If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement, to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(d)  Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(e)  Buyout Provisions.    The Administrator may at any time offer to buy out
for a payment in cash or Shares, an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.
 
11.  Non-Transferability of Options.    Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.
 
12.  Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)  Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and



6



--------------------------------------------------------------------------------

conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Option.
 
(b)  Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until ten (10) days prior to such transaction as to
all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option will
terminate immediately prior to the consummation of such proposed action.
 
(c)  Merger or Asset Sale.    In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable. If an Option
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Optionee in writing or electronically that the Option shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period. For the purposes
of this paragraph, the Option shall be considered assumed if, following the
merger or sale of assets, the option or right confers the right to purchase or
receive, for each Share of Optioned Stock, immediately prior to the merger or
sale of assets, the consideration (whether stock, cash, or other securities or
property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share of Optioned Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.
 
13.  Date of Grant.    The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.
 
14.  Amendment and Termination of the Plan.
 
(a)  Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.
 
(b)  Effect of Amendment or Termination.    No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to options granted under the
Plan prior to the date of such termination.



7



--------------------------------------------------------------------------------

 
15.  Conditions Upon Issuance of Shares.
 
(a)  Legal Compliance.    Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b)  Investment Representations.    As a condition to the exercise of an Option
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
16.  Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
17.  Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
1996 SUPPLEMENTAL STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I.  NOTICE OF STOCK OPTION GRANT
 
[Optionee’s Name and Address]
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 
Grant Number                                       
                                                                        
Date of Grant                                       
                                                                         
Vesting Commencement Date                                         
                                             
Exercise Price per Share                                       
 $                                                     
Total Number of Shares Granted                                       
                                         
Total Exercise Price                                       
        $                                                     
Type of Option:                                       
                Nonstatutory Stock Option
Term/Expiration Date:                                       
                                                            
 
Vesting Schedule:
 
Subject to the Optionee continuing to be a Service Provider on such dates, this
Option shall vest and become exercisable in accordance with the following
schedule:
 
25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and  1/48th of the Shares subject to the Option shall
vest upon the last day of each month thereafter, beginning with the first full
quarter after the one year anniversary of the Vesting Commencement Date.
 
Termination Period:
 
This Option may be exercised for three (3) months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for such longer period as provided in the



8



--------------------------------------------------------------------------------

Plan. In no event shall this Option be exercised later than the Term/Expiration
Date as provided above.
 
II.  AGREEMENT
 
1.  Grant of Option.    The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant attached as Part I of this Agreement
(the “Optionee”) an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice of Grant, at the exercise price per share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference. Subject to Section 14(b)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.
 
2.  Exercise of Option.
 
(a)  Right to Exercise.    This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
 
(b)  Method of Exercise.    This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Secretary of the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
 
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
 
3.  Method of Payment.    Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
 
(a)  cash; or
 
(b)  check; or
 
(c)  promissory note; or
 
(d)  consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
 
(e)  surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares; or
 
(f)  a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement; or
 
(g)  such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
 
4.  Non-Transferability of Option.    This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,



9



--------------------------------------------------------------------------------

administrators, heirs, successors and assigns of the Optionee.
 
5.  Term of Option.    This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
 
6.  Tax Consequences.    Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
 
(a)  Exercising the Option.    The Optionee may incur regular federal income tax
liability upon exercise of an NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
 
(b)  Disposition of Shares.    If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
 
7.  Entire Agreement; Governing Law.    The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.
 
8.  NO GUARANTEE OF CONTINUED SERVICE.    OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.



10



--------------------------------------------------------------------------------

 

   
PINNACLE SYSTEMS, INC.
OPTIONEE:
       

--------------------------------------------------------------------------------

   
By

--------------------------------------------------------------------------------

   
Signature
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name
 
Title

--------------------------------------------------------------------------------

   
Residence Address
   

--------------------------------------------------------------------------------

   

 



11



--------------------------------------------------------------------------------

 
EXHIBIT A
 
1996 SUPPLEMENTAL STOCK OPTION PLAN
 
EXERCISE NOTICE
 
Pinnacle Systems, Inc.
280 N. Bernardo Avenue
Mountain View, CA 94043
Attention: Secretary
 
1.  Exercise of Option.    Effective as of today,                     , 200    ,
the undersigned (“Purchaser”) hereby elects to purchase                  shares
(the “Shares”) of the Common Stock of Pinnacle Systems, Inc. (the “Company”)
under and pursuant to the 1996 Supplemental Stock Option Plan (the “Plan”) and
the Stock Option Agreement dated, 200     (the “Option Agreement”). The purchase
price for the Shares shall be $        , as required by the Option Agreement.
 
2.  Delivery of Payment.    Purchaser herewith delivers to the Company the full
purchase price for the Shares.
 
3.  Representations of Purchaser.    Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.  Rights as Shareholder.    Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 13 of the
Plan.
 
5.  Tax Consultation.    Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
6.  Entire Agreement; Governing Law.    The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
 
Submitted by:
 
Accepted by:
PINNACLE SYSTEMS, INC.
OPTIONEE:
       

--------------------------------------------------------------------------------

   
By

--------------------------------------------------------------------------------

   
Signature
   



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name
 
Title
   

--------------------------------------------------------------------------------

   
Date Received
Address:
 
Address:

--------------------------------------------------------------------------------

 
280 N. Bernardo Avenue

--------------------------------------------------------------------------------

 
Mountain View, CA 94043



2